Case 6:19-cv-00058-SEH Document 25 Filed 05/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DONNA GROHMAN,
Plaintiff, No. CV 19-58-H-SEH
vs.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

Defendant.

 

 

On May 8, 2020, Defendant filed an Unopposed Motion to Set Rebuttal
Expert Witness Disclosure Deadlines.!

ORDERED:

1. | The Unopposed Motion to Set Rebuttal Expert Witness Disclosure

Deadlines? is GRANTED.

 

' Doc. 24.

2 Doc. 24.
Case 6:19-cv-00058-SEH Document 25 Filed 05/11/20 Page 2 of 2

2. Each party shall file their rebuttal expert witness disclosure within
thirty (30) days of the opposing party’s expert witness disclosure.

DATED this if t,, of May, 2020.

heons {seldom

SAM E. HADDON
United States District Judge
